DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
	Applicant’s amendments and arguments filed on 10/13/21 have been fully considered and found to be persuasive.  Applicant’s amendments to independent claims 17 and 19 overcome the 35 U.S.C. 101 rejections made upon them.    The claims are now allowable over the prior art of record.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record whether taken individually or in any reasonable combination fail to teach or render obvious a flying object with a base station attached which allows terminals to connect based on two scenarios, one in which the number of terminals is larger than a certain threshold, and in a second scenario where the number of terminals is between two thresholds and groups of terminals are then periodically selected to connect to the flying object with a base station, terminals not in the particular group are rejected.  The art is as follows:
	Aydin et al US (20170208512) discloses a drone base stations, each consists of a small cell base station mounted on a drone, where a drone is a small pilot-less radio controlled aircraft and have a radio link to a backhaul node. A drone base station provides a small cell coverage area to provide service to user terminals. The drone base station provides cover extension for a network.  Coverage extension 
Thomas et al US (20200220612) teaches controlling information may comprise at least one of an interference threshold parameter I indicating the allowable interference and/or indicating a power level, i.e., an amount of power by which the transmission power of the UE has to remain below a predefined minimum transmission power P.sub.min in the network, a power information indicating a minimum transmission power P.sub.min' and a power reduction information indicating a minimum power P.sub.min' and a maximum power P.sub.max' between which the user equipment may select its transmission power. The interference threshold parameter may thus, for example, indicate a level of interference to be reduced or a level of power or a value which allows deriving of such values.
Hjelm US (20200367084) teaches a drone base station may communicate with wireless devices. This communication may include user transmissions and/or control transmissions. The user transmissions may include user data, payload data, content data etc. The control transmissions may include control information relating to e.g. scheduling, authentication, mobility, transmit power etc. The user transmissions are only relevant in case the first wireless device is in a cellular mode. The communication may include uplink transmission and/or downlink transmission.
None of these references, taken alone or in any reasonable combination, teach the claims as amended, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.